There is no error in the final decree of the Superior Court awarding workmen’s compensation death benefits to a surviving widow. The evidence permitted the board’s finding that the deceased, although compensated by a share of commissions, was an employee of the insured real estate firm and not an independent broker, and that he was engaged on the employer’s business at the time of the accident; also that exertion, while on a business trip, in changing a tire on a cold January day was a cause of the coronary seizure that preceded and led to his death. The board could infer that the deceased had been changing the tire from the testimony that a passerby found him, lying on the ground, gasping and gurgling, beside the jacked up car in the breakdown lane. The trunk of the car was open. The right rear snow tire had been removed and was on the road and the spare tire was in place. McLean’s Case, 323 Mass. 35, 38. The medical testimony based on probability was adequate to permit the conclusion that there was a medical connection between the injury and death. The decree is affirmed. Costs and expenses of appeal shall be awarded by the single justice.

So ordered.